Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                           No. 04-21-00397-CR

                                   IN RE Ivan Ruano NAVA, Relator

                                           Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: October 6, 2021

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On September 21, 2021, relator filed a petition for writ of mandamus asserting the

Honorable Enrique Fernandez has failed to set a hearing date for a writ of habeas corpus

application filed on September 14, 2021. Relator also filed a motion for leave to file the petition.

           We deny as moot relator’s motion for leave because leave is not required to file a petition

for writ of mandamus in an intermediate appellate court. See TEX. R. APP. P. 52.1; In re Deroven,

No. 04-20-00026-CR, 2020 WL 557071, at *1 (Tex. App.—San Antonio Feb. 5, 2020, no pet.)

(not designated for publication).

           On September 22, 2021, relator moved to withdraw his petition for writ of mandamus

because “the District Court has now set the hearing that was requested in the petition.” Because



1
 This proceeding arises out of Cause No. 10322CR, styled Ex parte Ivan Ruano Nava, pending in the 63rd Judicial
District Court, Kinney County, Texas, the Honorable Enrique Fernandez presiding.
                                                                                     04-21-00397-CR


relator has now obtained the relief requested from the trial court, we also dismiss his petition for

writ of mandamus as moot. Finally, we deny relator’s motion to withdraw as moot.

                                                 PER CURIAM

DO NOT PUBLISH




                                                -2-